Bergman v Dinant (2018 NY Slip Op 01749)





Bergman v Dinant


2018 NY Slip Op 01749


Decided on March 16, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 16, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, LINDLEY, DEJOSEPH, AND NEMOYER, JJ.


236 CA 17-01672

[*1]THOMAS P. BERGMAN, PLAINTIFF-RESPONDENT,
vGREGORY C. DINANT, JOAN E. STOCK, DEFENDANTS-APPELLANTS, ET AL., DEFENDANT. 


LAW OFFICE OF KEITH D. MILLER, LIVERPOOL (KEITH D. MILLER OF COUNSEL), FOR DEFENDANTS-APPELLANTS. 
WILLIAM MATTAR, P.C., WILLIAMSVILLE (MATTHEW J. KAISER OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from an order of the Supreme Court, Oswego County (James W. McCarthy, J.), entered March 13, 2017. The order, inter alia, denied the motion of defendants-appellants for summary judgment dismissing the complaint against them. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated at Supreme Court.
Entered: March 16, 2018
Mark W. Bennett
Clerk of the Court